JUDGMENT

PER CURIAM
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s final judgment, filed *453April 7, 2005, be affirmed. The district court lacked subject matter jurisdiction over appellant’s complaint because the complaint did not state a claim based on federal law, see 28 U.S.C. § 1331, nor was there diversity of citizenship (both appellant and appellee are residents of the District of Columbia), see 28 U.S.C. § 1332. The district court therefore properly dismissed the complaint.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.